UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7940


RANDOLPH FRAZIER,

                  Petitioner – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; HENRY MCMASTER,
Attorney General of South Carolina,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cv-01385-GRA)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randolph Frazier, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney   General,  Donald John   Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randolph Frazier seeks to appeal the district court’s

order denying relief on his motion to reopen, under Fed. R. App.

P. 4(a)(6), his case in which the district court denied his 28

U.S.C. § 2254 (2000) petition.                  The order is not appealable

unless    a   circuit    justice     or   judge    issues     a    certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the   district    court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Frazier has

not   made     the    requisite     showing.        Accordingly,         we    deny   a

certificate      of    appealability      and     dismiss   the        appeal.        We

dispense      with    oral     argument   because     the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED

                                          2